PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/852,272
Filing Date: 11 Sep 2015
Appellant(s): RADHAKRISHNAN et al.



__________________
Robert C. Kowert
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/04/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-3, 5-7, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2013/0159472 (“Newton”), in view of U.S. Pub. No. 2015/0324867 (“Jalili”), and further in view of U.S. Pub. No. 2012/0041970 (“Ghosh”).

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton-Jalili-Ghosh as applied to claims 1 and 5 above, and further in view of U.S. Pub. No. 2002/0065899 ("Smith").

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton-Jalili-Ghosh as applied to claim 5 above, and further in view of U.S. Pub. No. 2003/0115421 (“McHenry”).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton-Jalili-Ghosh as applied to claim 5 above, and further in view of U.S. Pub. No. 2014/0313542 ("Benchorin").

Claim 14-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton, in view of Jalili, in view of Ghosh, and further in view of Benchorin.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton-Jalili-Ghosh-Benchorin as applied to claim 14 above, and further in view of Smith.

NEW GROUNDS OF REJECTION
NONE.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. NONE.


(2) Response to Argument

First Ground of Rejection

Claims 1, 3, 5, 7 and 11-13
Appellant argues that Newton discloses customer configuration scripts associated with the customers, and not an event associated with a function. Brief 9. Appellant’s argument is not persuasive because Newton discloses that the Customer Configuration Script (CCS) may program handlers (i.e., function) at various hook points (i.e., event). ¶¶ [0158], [0197] (“Customer-specific code can be added at numerous hook points in the processing”). For example, Newton discloses an HTTP listener (¶ [0126]) and an SSL Listener (¶ [0128]) that execute a specified sequence of handlers when the port number of the address matches 80 for the HTTP Listener, or 443 for SSL Listener. ¶¶ [0125]-[0128] and [0253].

Appellant argues that Newton does not disclose executing the function using data specified by the customer in a read-only data store. Brief 9-10. Appellant’s argument is not persuasive because Jalili discloses an experience provider (i.e., customer) that maintains profile information associated with a client. ¶ [0052]. This profile information is provided to an edge cache (¶¶ [0077]-[0078]) to provide content customization at the edge cache server. ¶ [0073]. Such customization would inherently involve the execution of code (i.e., function) using the profile information (i.e., input 

Appellant argues that Newton, Jalili and Ghosh do not disclose an edge server that receives (i) an association of an event with a particular function, (ii) the particular function, and (iii) a read-only data store including data specified by a customer; and that the edge server, upon encountering the event, executes the function using input from the read-only data store. Brief 10. 
Appellant’s argument is not persuasive because Newton discloses customer-specific (i.e., provided by a customer) scripts that program handlers (i.e., functions) at various hook points (i.e., events). ¶¶ [0158], [0197]. These scripts are store in an edge server. ¶ [0143]. The execution of program handlers may include, for example, executing a specified sequence of handlers when an event is encountered (e.g., the port number of the address matches 80 for HTTP handling, or 443 for SSL handling). ¶¶ [0125]-[0128]. Furthermore, Jalili discloses profile information (i.e., data) that is maintained and managed (i.e, specified) by the experience provider (i.e., customer providing the content). ¶ [0052]. This profile information is used (i.e., as input) for customization (i.e., executing a function) during request processing. Fig. 2B. Lastly, Ghosh discloses caching read-only data at an edge POP to reduce the need to access an origin database. ¶ [0059]. While the references do not expressly disclose that the read-only data store is specified (i.e., provided) by the customer, this would have been 

Appellant argues that Jalili fails to disclose the receipt of a read-only data store that is specified by a particular customer and contains data specified by input from the particular customer. Brief 10. In particular, Appellant argues that that the profile information of Jalili is not specified by a particular customer, where the customer also provided the content. Brief 10-11. Appellant’s argument is not persuasive because Jalili discloses that the profile information is maintained and managed (i.e, specified) by the experience provider (i.e., customer that also provides the content). ¶ [0052]. Furthermore, the experience provider can store (i.e, specify) the profile information at an edge cache. ¶ [0078]. Lastly, Jalili discloses that the requested resource is associated (i.e., provided) by the experience provider (i.e., customer that also provides the content). ¶ [0051].

Appellant argues that Jalili and Ghosh do not disclose receiving an association between an event and a function from a customer in a read-only data store. Brief 11. Appellant’s argument is not persuasive because Newton discloses such an association. In particular, Newton discloses customer-specific (i.e., provided by a customer) scripts that program handlers (i.e., functions) at various hook points (i.e., events). ¶¶ [0158], [0197]. These scripts are store in an edge server. ¶ [0143]. The execution of program handlers may include, for example, executing a specified sequence of handlers when 

Appellant argues that Ghosh is not related to a customer of content delivery network. Brief 11. Appellant’s argument is not persuasive because Newton discloses a content delivery network (Fig. 8) that allows a customer to define scripts for customizing request processing (Figs. 13B-13D). ¶ [0197] (“Customer-specific code can be added at numerous hook points in the processing”).

Appellant argues that Ghosh does not disclose an edge server that receives (i) an association of an event with a particular function, (ii) the particular function, and (iii) a read-only data store including data specified by a customer; and that the edge server, upon encountering the event, executes the function using input from the read-only data store. Brief 11-12. 
Appellant’s argument is not persuasive because Newton discloses customer-specific (i.e., provided by a customer) scripts that program handlers (i.e., functions) at various hook points (i.e., events). ¶¶ [0158], [0197]. These scripts are store in an edge server. ¶ [0143]. The execution of program handlers may include, for example, executing a specified sequence of handlers when an event is encountered (e.g., the port number of the address matches 80 for HTTP handling, or 443 for SSL handling). ¶¶ [0125]-[0128]. Furthermore, Jalili discloses profile information (i.e., data) that is maintained and managed (i.e, specified) by the experience provider (i.e., customer providing the content). ¶ [0052]. This profile information is used (i.e., as input) for 

Appellant argues that Newton, Jalili and Ghosh do not disclose using, at an edge server, a received association between an event and a function to execute using input data from a read-only data store when handling a request. Brief 12-13.
Appellant’s argument is not persuasive because Newton discloses customer-specific (i.e., provided by a customer) scripts that program handlers (i.e., functions) at various hook points (i.e., events). ¶¶ [0158], [0197]. These scripts are store in an edge server. ¶ [0143]. The execution of program handlers may include, for example, executing a specified sequence of handlers when an event is encountered (e.g., the port number of the address matches 80 for HTTP handling, or 443 for SSL handling). ¶¶ [0125]-[0128]. Furthermore, Jalili discloses profile information (i.e., data) that is maintained and managed (i.e, specified) by the experience provider (i.e., customer providing the content). ¶ [0052]. This profile information is used (i.e., as input) for customization (i.e., executing a function) during request processing. Fig. 2B. Lastly, Ghosh discloses caching read-only data at an edge POP to reduce the need to access an origin database. ¶ [0059]. While the references do not expressly disclose that the read-only data store is specified (i.e., provided) by the customer, this would have been 

	Appellant argues that the experience provider (103) of Jalili is not suggestive of a particular edge server. Brief 13. Appellant’s argument is not persuasive because Jalili discloses that experience provider (103) may refer to server computing devices associated with the experience provider. ¶ [0040]. Jalili further discloses that local server (226) (i.e., edge server) may be associated with an experience provider. ¶¶ [0090]-[0091]. As such, the experience customization performed by experience provider (103) may occur at an edge server associated with the experience provider.

Appellant argues that claim 5 is patentable for the same reasons as provided for claim 1. Brief 14. Appellant’s argument is not persuasive for the same reasons as provided above.

Appellant argues that claims 3, 7, and 11-13 are patentable by virtue of their dependency from claims 1 and 5. Brief 14. Appellant’s argument is not persuasive for the same reasons as above.

Claims 2 and 6
Appellant argues that Newton does not disclose that execution of handlers includes modification of a request for content. Brief 14-15. Appellant’s argument is not persuasive because Newton discloses processing client requests at an edge server 

Second Ground of Rejection

Claims 4 and 9
Appellant argues that claims 4 and 9 are patentable by virtue of their dependency from claims 1 and 5, respectively. Brief 15. Appellant’s argument is not persuasive for the same reasons as above.

Third Ground of Rejection

Claim 8
Appellant argues that the policy rules of McHenry are not relevant to generation of a response to a client request, the generation comprising execution of a function at the edge server. Brief 16. In particular, Appellant argues that the McHenry does not disclose that the performance of a function at an edge server to generate a response to a client request comprises generating the log entries. Id.
Appellant’s argument is not persuasive because McHenry discloses collecting, at an edge server, various log and operational information based on content policy rules. ¶ [0035]; also Fig. 5 depicting execution at an edge server. Such operational information 

Fourth Ground of Rejection

Claim 10
Appellant argues that Benchorin, combines with Newton-Jalili-Ghosh, does not disclose the elements of parent claim 5. Brief 17. In particular, Appellant argues that Benchorin does not disclose receiving, by a plurality of edge servers three items specified by a customer that specifies the content of the CDN, including: a read-only data store including data specified by a customer, a function, and an association of the function with an event; and that, responsive to a request for content by the CDN system, processing the including encountering the event, executing the function using input from the read-only data store to generate a response, and sending the response to the requesting client device. Id. 
Appellant’s argument is not persuasive because Newton discloses customer-specific (i.e., provided by a customer) scripts that program handlers (i.e., functions) at various hook points (i.e., events). ¶¶ [0158], [0197]. These scripts are store in an edge server. ¶ [0143]. The execution of program handlers may include, for example, executing a specified sequence of handlers when an event is encountered (e.g., the port number of the address matches 80 for HTTP handling, or 443 for SSL handling). ¶¶ [0125]-[0128]. Furthermore, Jalili discloses profile information (i.e., data) that is 

Appellant argues that Benchorin does not disclose process isolation for a function with respect to one or more other functions at the same edge server. Brief 18. Appellant’s argument is not persuasive because Benchorin discloses that edge nodes can isolate data and processing. ¶¶ [0156], [0160]. This disclosure is commensurate with the claim language because the claims do not specifically define the function, or the one or more other functions. When an edge node isolates processing, it inherently isolates some processing (i.e., function) from some other processing (i.e., one or more other functions).

Fifth Ground of Rejection

Claims 14, 16, 19 and 20
Appellant argues that Newton discloses customer configuration scripts associated with the customers, and not an event associated with a function. Brief 19-20. 

Appellant argues that Newton does not disclose executing the function using data specified by the customer in a read-only data store. Brief 20. Appellant’s argument is not persuasive because Jalili discloses an experience provider (i.e., customer) that maintains profile information associated with a client. ¶ [0052]. This profile information is provided to an edge cache (¶¶ [0077]-[0078]) to provide content customization at the edge cache server. ¶ [0073]. Such customization would inherently involve the execution of code (i.e., function) using the profile information (i.e., input data). Furthermore, Ghosh discloses caching read-only data at an edge POP to reduce the need to access an origin database. ¶ [0059].

Appellant argues that Newton, Jalili and Ghosh do not disclose an edge server that receives (i) an association of an event with a particular function, (ii) the particular function, and (iii) a read-only data store including data specified by a customer; and that 
Appellant’s argument is not persuasive because Newton discloses customer-specific (i.e., provided by a customer) scripts that program handlers (i.e., functions) at various hook points (i.e., events). ¶¶ [0158], [0197]. These scripts are store in an edge server. ¶ [0143]. The execution of program handlers may include, for example, executing a specified sequence of handlers when an event is encountered (e.g., the port number of the address matches 80 for HTTP handling, or 443 for SSL handling). ¶¶ [0125]-[0128]. Furthermore, Jalili discloses profile information (i.e., data) that is maintained and managed (i.e, specified) by the experience provider (i.e., customer providing the content). ¶ [0052]. This profile information is used (i.e., as input) for customization (i.e., executing a function) during request processing. Fig. 2B. Lastly, Ghosh discloses caching read-only data at an edge POP to reduce the need to access an origin database. ¶ [0059]. While the references do not expressly disclose that the read-only data store is specified (i.e., provided) by the customer, this would have been obvious because the contents of the claimed read-only data store (i.e., input data corresponding to the profile information of Jalili) are provided by the customer.

Appellant argues that Jalili fails to disclose the receipt of a read-only data store that is specified by a particular customer and contains data specified by input from the particular customer. Brief 21. In particular, Appellant argues that that the profile information of Jalili is not specified by a particular customer, where the customer also provided the content. Id. Appellant’s argument is not persuasive because Jalili discloses 

Appellant argues that Jalili and Ghosh do not disclose receiving an association between an event and a function from a customer in a read-only data store. Brief 21-22. Appellant’s argument is not persuasive because Newton discloses such an association. In particular, Newton discloses customer-specific (i.e., provided by a customer) scripts that program handlers (i.e., functions) at various hook points (i.e., events). ¶¶ [0158], [0197]. These scripts are store in an edge server. ¶ [0143]. The execution of program handlers may include, for example, executing a specified sequence of handlers when an event is encountered (e.g., the port number of the address matches 80 for HTTP handling, or 443 for SSL handling). ¶¶ [0125]-[0128].

Appellant argues that Ghosh is not related to a customer of content delivery network. Brief 22. Appellant’s argument is not persuasive because Newton discloses a content delivery network (Fig. 8) that allows a customer to define scripts for customizing 

Appellant argues that Ghosh does not disclose an edge server that receives (i) an association of an event with a particular function, (ii) the particular function, and (iii) a read-only data store including data specified by a customer; and that the edge server, upon encountering the event, executes the function using input from the read-only data store. Brief 22. 
Appellant’s argument is not persuasive because Newton discloses customer-specific (i.e., provided by a customer) scripts that program handlers (i.e., functions) at various hook points (i.e., events). ¶¶ [0158], [0197]. These scripts are store in an edge server. ¶ [0143]. The execution of program handlers may include, for example, executing a specified sequence of handlers when an event is encountered (e.g., the port number of the address matches 80 for HTTP handling, or 443 for SSL handling). ¶¶ [0125]-[0128]. Furthermore, Jalili discloses profile information (i.e., data) that is maintained and managed (i.e, specified) by the experience provider (i.e., customer providing the content). ¶ [0052]. This profile information is used (i.e., as input) for customization (i.e., executing a function) during request processing. Fig. 2B. Lastly, Ghosh discloses caching read-only data at an edge POP to reduce the need to access an origin database. ¶ [0059]. While the references do not expressly disclose that the read-only data store is specified (i.e., provided) by the customer, this would have been 

Appellant argues that the edge nodes of Benchorin are not part of a content delivery network. Brief 22. Appellant’s argument is not persuasive because Newton (Fig. 8) and Jalili (Fig. 2D, ¶¶ [0078], [0091]) both disclose edge nodes that are part of a content delivery network.

Appellant argues that Benchorin does not disclose an edge server that receives (i) an association of an event with a particular function, (ii) the particular function, and (iii) a read-only data store including data specified by a customer; and that the edge server, upon encountering the event, executes the function using input from the read-only data store. Brief 22-23. 
Appellant’s argument is not persuasive because Newton discloses customer-specific (i.e., provided by a customer) scripts that program handlers (i.e., functions) at various hook points (i.e., events). ¶¶ [0158], [0197]. These scripts are store in an edge server. ¶ [0143]. The execution of program handlers may include, for example, executing a specified sequence of handlers when an event is encountered (e.g., the port number of the address matches 80 for HTTP handling, or 443 for SSL handling). ¶¶ [0125]-[0128]. Furthermore, Jalili discloses profile information (i.e., data) that is maintained and managed (i.e, specified) by the experience provider (i.e., customer providing the content). ¶ [0052]. This profile information is used (i.e., as input) for customization (i.e., executing a function) during request processing. Fig. 2B. Lastly, 

Appellant argues that Newton, Jalili and Ghosh do not disclose using, at an edge server, a received association between an event and a function to execute using input data from a read-only data store when handling a request. Brief 23-24.
Appellant’s argument is not persuasive because Newton discloses customer-specific (i.e., provided by a customer) scripts that program handlers (i.e., functions) at various hook points (i.e., events). ¶¶ [0158], [0197]. These scripts are store in an edge server. ¶ [0143]. The execution of program handlers may include, for example, executing a specified sequence of handlers when an event is encountered (e.g., the port number of the address matches 80 for HTTP handling, or 443 for SSL handling). ¶¶ [0125]-[0128]. Furthermore, Jalili discloses profile information (i.e., data) that is maintained and managed (i.e, specified) by the experience provider (i.e., customer providing the content). ¶ [0052]. This profile information is used (i.e., as input) for customization (i.e., executing a function) during request processing. Fig. 2B. Lastly, Ghosh discloses caching read-only data at an edge POP to reduce the need to access an origin database. ¶ [0059]. While the references do not expressly disclose that the read-only data store is specified (i.e., provided) by the customer, this would have been 

Appellant argues that Benchorin does not disclose process isolation for a function with respect to one or more other functions at the same edge server. Brief 24. Appellant’s argument is not persuasive because Benchorin discloses that edge nodes can isolate data and processing. ¶¶ [0156], [0160]. This disclosure is commensurate with the claim language because the claims do not specifically define the function, or the one or more other functions. When an edge node isolates processing, it inherently isolates some processing (i.e., function) from some other processing (i.e., one or more other functions).

Appellant argues that the cited references do not disclose an edge server that receives (i) a read-only data store including data specified by a customer, (ii) a function that, and (iii) an association of the function with an event; and that the edge server, upon encountering the event, executes the function using input from the read-only data store. Brief 25. 
Appellant’s argument is not persuasive because Newton discloses customer-specific (i.e., provided by a customer) scripts that program handlers (i.e., functions) at various hook points (i.e., events). ¶¶ [0158], [0197]. These scripts are store in an edge server. ¶ [0143]. The execution of program handlers may include, for example, executing a specified sequence of handlers when an event is encountered (e.g., the port number of the address matches 80 for HTTP handling, or 443 for SSL handling). ¶¶ 

Claim 15
Appellant argues that Newton does not disclose that execution of handlers includes modification of a request for content. Brief 25-26. Appellant’s argument is not persuasive because Newton discloses processing client requests at an edge server (Fig. 11, 1102) using a cli-req hook, including, for example, stripping sessionid parameters from all query strings. ¶¶ [0346], [0348]. Furthermore, Newton expressly 

Sixth Ground of Rejection

Claim 17
Appellant argues that the policy rules of McHenry are not relevant to generation of a response to a client request, the generation comprising execution of a function at the edge server. Brief 26-27. In particular, Appellant argues that the McHenry does not disclose that the performance of a function at an edge server to generate a response to a client request comprises generating the log entries. Id.
Appellant’s argument is not persuasive because McHenry discloses collecting, at an edge server, various log and operational information based on content policy rules. ¶ [0035]; also Fig. 5 depicting execution at an edge server. Such operational information may include content and user access frequencies and response performance. ¶ [0031]. As such, the log and operational information of McHenry are related to client request processing (i.e., generating a response).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Julian Chang/Examiner, Art Unit 2455                                                                                                                                                                                                        
Conferees:


/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455                                                                                                                                                                                                                                                                                                                                                                                                              
{ 3 }
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.